IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRION WILLIAMS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5752

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 7, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Melissa J. Ford of the Office of Criminal Conflict and Civil Regional Counsel
Region One, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael L. Schaub, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.